 

EXHIBIT 10.5

GUARANTY AGREEMENT

This Guaranty Agreement (this "Guaranty") is entered into as of February 11,
2020, by FuelCell Energy, Inc., a Delaware corporation (herein together with its
successors and assigns, the "Guarantor"), in favor of Crestmark Equipment
Finance, an unincorporated division of a federal bank, MetaBank (herein together
with its successors and assigns, the "Guaranteed Party").

WHEREAS, Central CA Fuel Cell 2, LLC, a Delaware limited liability company
(“Project Developer”) and an affiliate of Guarantor, is the developer and owner
of that certain fuel cell power generation project located at the City of Tulare
Wastewater Treatment Plant at 411 East Kern Avenue, Tulare, California 93274
(the “Project”);

WHEREAS, Guaranteed Party desires to provide financing to the Project in a
transaction structured as a sale and leaseback of the Project pursuant to which:
(i) Guaranteed Party will purchase the Project from Project Developer pursuant
to terms and conditions set forth in a Purchase and Sale Agreement (the
“Purchase and Sale Agreement”) and (ii) Guaranteed party, simultaneously
therewith, will lease the Project back to Project Developer pursuant to the
terms and conditions set forth in a Lease Agreement (the “Lease Agreement”);

WHEREAS, in connection with Guaranteed Party and Project Developer entering into
the Purchase and Sale Agreement and Lease Agreement, such parties will also
enter into certain agreements related thereto as set forth in Schedule I
attached hereto (such agreements, together with the Purchase and Sale Agreement
and Lease Agreement are collectively referred to as the “Sale Leaseback
Agreements”); and

WHEREAS, in consideration for the benefits that Guarantor will receive as a
result of Project Developer’s entering into the foregoing transaction with
Guaranteed Party, Guarantor is willing to guaranty Project Developer’s payment
and performance obligations under the Sale Leaseback Agreements in the event
Project Developer does not fulfill any of such payment or performance
obligations.

NOW, THEREFORE, in order to induce the Guaranteed Party to enter into the Sale
Leaseback Agreements and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, Guarantor hereby agrees as
follows:

1.Guarantor unconditionally guaranties to the Guaranteed Party:

(a)the performance of all obligations owing by Project Developer to Guaranteed
Party pursuant to the terms and conditions of the Sale Leaseback Agreements;

 

 

--------------------------------------------------------------------------------

 

(b)the payment when due of all amounts payable by Project Developer to the
Guaranteed Party pursuant to the terms and conditions of the Sale Leaseback
Agreements; and

(c)the payment of all reasonable attorney's fees and other reasonable costs and
expenses incurred by the Guaranteed Party in connection with commencing any
action to enforce this Guaranty against Guarantor (collectively, the
“Obligations”).

2.This Guaranty shall be a continuing guarantee of performance and payment and
not of collection. It shall remain in full force and effect for so long as any
Obligations remain outstanding pursuant to the Sale Leaseback Agreements (the
"Guaranty Term"); provided, that this Guaranty shall survive beyond such date to
the extent any claim is made hereunder prior to such date and is not resolved as
of such date, in which case, as to such claims this Guaranty shall remain in
full force and effect until all such claims are resolved. Upon the failure of
Project Developer to pay any payment Obligation due to the Guaranteed Party
under the Sale Leaseback Agreements (after expiration of all applicable grace or
cure periods), the Guaranteed Party shall give written notice of such failure to
Guarantor and Guarantor shall pay or cause to be paid the amount owed within ten
(10) business days following receipt of such written notice from Guaranteed
Party.  Upon the failure of Project Developer to perform any nonpayment
Obligation required under the Sale Leaseback Agreements (after expiration of all
applicable grace or cure periods), the Guaranteed Party shall give written
notice of such failure to Guarantor and Guarantor shall perform or cause to be
performed any such Obligation within thirty (30) business days following receipt
of such written notice from Guaranteed Party; provided that if such default is
capable of being cured but cannot be cured within such thirty-day period, and
Guarantor is diligently pursuing such cure, the cure period shall be extended
for so long as is necessary to effect such cure (but in no event in excess of
sixty (60) days beyond such thirty-day period).

3.Guarantor shall not be discharged or released from its obligations hereunder
by any proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of Project
Developer or by any defense which Project Developer  may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.

4.This Guaranty shall remain in effect notwithstanding: (a) any change in the
amount, time or manner of payment of any sums required to be paid pursuant to
the Sale Leaseback Agreements; (b) any change in any of the terms, covenants,
conditions or provisions of the Sale Leaseback Agreements; (c) any amendments or
modifications to the Sale Leaseback Agreements; (d) any permitted assignment of
the Sale Leaseback Agreements or of any sums payable under the Sale



 

 

 



--------------------------------------------------------------------------------

 

Leaseback Agreements; (e) receipt of any security for the payment of the Sale
Leaseback Agreements and any exchange, enforcement, waiver or release of any
such security; (f) the application of any such security to the Sale Leaseback
Agreements; and (g) any release in whole or in part of any of the Obligations or
settlement or compromise of differences with respect thereto.

5.Guarantor waives any right to require the Guaranteed Party to: (a) proceed
against the Project Developer or any other person or entity directly or
contingently liable for the payment of any of the Sale Leaseback Agreements; (b)
pursue any other remedy in the Guaranteed Party's power whatsoever; or (c)
notify Guarantor of any default by Project Developer in the payment of any sums
required to be paid pursuant to the Sale Leaseback Agreements or in the
performance of any term, covenant or condition therein required to be kept,
observed or performed by Project Developer except the notices specified in
Section 2 and Section 10 of this Guaranty.  Guarantor waives any defense arising
by reason of the invalidity, illegality or lack of enforceability of any Sale
Leaseback Agreement, the failure of the Guaranteed Party to perfect or maintain
perfection of any interest in any collateral and unless reserved herein, any
other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge, release or defense of a guarantor or surety, or that might
otherwise limit recourse against Guarantor.

6.Upon demand, Guarantor agrees to pay and perform, in accordance with Section 2
of this Guaranty, all Obligations set forth in any Sale Leaseback Agreements.
This Guaranty and Guarantor's payment obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment of any of
the Obligations is rescinded or must otherwise be restored or returned by the
Guaranteed Party, all as though such payment had not been made. Until the
payment and performance in full of all of the Obligations, Guarantor waives and
shall have no right of subrogation against Project Developer. Guarantor waives
all presentments, demands for performance, notices of non-performance, protests,
notices of dishonor, and notices of acceptance of this Guaranty except the
notices specified in Section 2 and Section 10 of this Guaranty.

7.(a)  During the Guaranty Term, as long as Guarantor is a publicly traded
company filing reports with the United States Securities and Exchange Commission
(“SEC”), within ten (10) business days of Guarantor’s filing of any Form 10 Q or
10 K, Guarantor shall provide Guaranteed Party with copies of all such filings.

(b) If, at any time during the Guaranty Term, Guarantor ceases to be a publicly
traded company and, as a result, the foregoing information is no longer filed
with the SEC, then, from and after such time, Guarantor shall: (i) within sixty
(60) days after the end of each quarterly period during the Guaranty Term,
deliver to Guaranteed Party unaudited quarterly financial statements for the
Guarantor as of the end of such quarterly period, prepared in accordance with
generally accepted accounting principles in the United States (“GAAP”); and (ii)
within one hundred twenty (120) days



 

 

 



--------------------------------------------------------------------------------

 

after the end of each calendar year , deliver to Guaranteed Party audited annual
financial statements for the Guarantor, as of the end of such calendar year,
prepared in accordance with GAAP; provided that if audited annual financial
statements are not prepared for Guarantor in the ordinary course for any year
then unaudited annual financial statements for the Guarantor for such year may
be provided if they are certified by the chief financial officer of the
Guarantor as prepared in accordance with GAAP.

8.As of the date hereof, Guarantor represents and warrants to the Guaranteed
Party that:

(a)Guarantor is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.

(b)The execution, delivery and performance of this Guaranty: (1) have been duly
authorized by all necessary action required by Guarantor's organizational
documents; (2) do not require any approval or consent of any stockholder,
trustee or holder of any obligations of Guarantor except such as have been duly
obtained; and (3) do not contravene any law, governmental rule, regulation or
order now binding on Guarantor, or the organizational documents of Guarantor, or
contravene the provisions of, or constitute a default under, or result in the
creation of any lien or encumbrance upon the property of Guarantor under, any
indenture, mortgage, contract or other agreement to which Guarantor is a party
or by which it or its property is bound.

(c)This Guaranty constitutes the legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with the terms hereof,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors' rights
generally, and by applicable laws (including any applicable common law and
equity) and judicial decisions which may affect the remedies provided herein.

9.A default shall be deemed to have occurred hereunder ("Default") if: (a)
Guarantor shall fail to perform or observe any covenant or obligation required
to be performed by it hereunder; (b) a material inaccuracy exists in any
representation or warranty made by Guarantor hereunder; or (c) Guarantor
generally fails to pay its debts as they become due or its admission in writing
of its inability to pay the same, or the commencement of any bankruptcy,
insolvency, receivership or similar proceeding by or against Guarantor or any of
its properties or business (unless, if involuntary, the proceeding is dismissed
within ninety  (90) days of the filing thereof) or the rejection of this
Guaranty in any such proceeding;



 

 

 



--------------------------------------------------------------------------------

 

10.Upon a Default hereunder, the Guaranteed Party may, at its option, declare
this Guaranty to be in default by written notice to Guarantor (without election
of remedies), and at any time thereafter, may do any one or more of the
following, all of which are hereby authorized by Guarantor:

A.declare the Sale Leaseback Agreements to be in default and thereafter sue for
and recover all damages and all other sums otherwise recoverable from Project
Developer thereunder; and/or

B.pursue any and all legal remedies available to the Guaranteed Party under this
Guaranty as a result of such Default.

No right or remedy referred to in this Section is intended to be exclusive, but
each shall be cumulative, and shall be in addition to any other remedy referred
to above or otherwise available at law or in equity, and may be exercised
concurrently or separately from time to time.

The failure of the Guaranteed Party to exercise the rights granted hereunder
upon any Default by Guarantor shall not constitute a waiver of any such right
upon the continuation or reoccurrence of any such Default.

The obligations of Guarantor hereunder are independent of the obligations of
Project Developer under the Sale Leaseback Agreements. A separate action or
actions may be brought and prosecuted against Guarantor whether or not an action
is brought against Project Developer or whether Project Developer be joined in
any such action or actions.

11.GUARANTOR AGREES THAT THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF
GUARANTOR HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE OTHER THAN SECTION 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW). Guarantor agrees that any
action or proceeding arising out of or relating to this Guaranty may be
commenced in any state or Federal court in the State of New York; and agrees
that a summons and complaint commencing an action or proceeding in any such
court shall be properly served and shall confer personal jurisdiction if served
personally or by certified mail, return receipt requested, to it at its address
hereinafter set forth, or as it may provide in writing from time to time, or as
otherwise provided under the laws of the State of New York.



 

 

 



--------------------------------------------------------------------------------

 

12.GUARANTOR AND, IN ACCEPTING THIS GUARANTY, GUARANTEED PARTY HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH GUARANTOR OR GUARANTEED PARTY
MAY BE A PARTY ARISING OUT OF OR IN ANY WAY PERTAINING TO THIS GUARANTY OR THE
SALE LEASEBACK AGREEMENTS.

13.The obligations of Guarantor under this Guaranty may not be assigned or
delegated without the prior written consent of the Guaranteed Party. Guaranteed
Party may assign (i) all or any of its rights and obligations under this
Guaranty to any of its affiliates, and (y) all of its rights, but not its
obligations, under this Guaranty to any other person in connection with any
permitted assignment of its rights under the Sale Leaseback Agreements and
shall, in each case, give prompt written notice to the Guarantor following any
such assignment. This Guaranty shall inure to the benefit of the Guaranteed
Party, its successors and permitted assigns, and shall be binding upon the
successors and permitted assigns of Guarantor.  In the event of a change of
control with regard to Project Developer or an assignment of the Lease Agreement
by Project Developer, to the extended permitted or otherwise approved by
Guaranteed Party, then Guarantor may request the substitution of a replacement
Guarantor for the Sale Leaseback Agreements which such substitution and the
terms therefore may be approved or denied by Guaranteed Party in its reasonable
discretion.

14.All notices hereunder shall be in writing, personally delivered, delivered by
overnight courier service, sent by facsimile transmission (with confirmation of
receipt), or sent by certified mail, return receipt requested, addressed as
follows:

 

If to Guarantor:

 

FuelCell Energy, Inc.

 

 

3 Great Pasture Road

 

 

Danbury, Ct. 06810

 

 

Attn:  Legal Department

 

 

Telephone: 203-825-6000

 

 

Facsimile: 203-825-6069

 

 

 

 

 

 

If to the Guaranteed Party:

 

Crestmark Equipment Finance

 

 

5480 Corporate Drive

 

 

Suite 350

 

 

Troy, MI 48098

 

 

Attn: Corporate Counsel

 

 

Telephone: (513) 455-2300

 

 

Facsimile: (513) 763-1637



 

 

 



--------------------------------------------------------------------------------

 

 

or to such other address as such party shall from time to time designate in
writing to the other party; and shall be effective from the date of receipt.

15.This Guaranty constitutes the entire agreement between the parties with
respect to the subject matter hereof and shall not be rescinded, amended or
modified in any manner except by a document in writing executed by both parties.
Any provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor, through a duly authorized officer, has duly
executed this Guaranty Agreement as of the date first written above.

 

GUARANTOR:

 

 

 

 

 

 

FUELCELL ENERGY, INC.

 

 

By:

 

/s/ Michael S. Bishop

Name:

 

Michael S. Bishop

Title:

 

Executive Vice President, Chief

 

 

Financial Officer and Treasurer

 



 

 

 



--------------------------------------------------------------------------------

 

 

Accepted and agreed:

 

CRESTMARK EQUIPMENT FINANCE

By:

/s/ Thomas R. Rutherford

Name:

Thomas R. Rutherford

Title:

President

 



 

 

 



--------------------------------------------------------------------------------

 

SCHEDULE I

Sale Leaseback Agreements

All agreements between the Project Developer and the Guaranteed Party related to
the Sale Leaseback Transaction, including the Bill of Sale delivered pursuant to
the Purchase and Sale Agreement dated February 11, 2020 and the Rental Schedule
delivered pursuant to the Lease Agreement dated February 11, 2020.



 

 

 

